Case 2:15-cr-20145-MFL-APP ECF No. 87, PageID.1620 Filed 04/13/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 15-cr-20145
                                                 Hon. Matthew F. Leitman
v.

MICHAEL RAY GLESON,

     Defendant.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE (ECF No. 75)

      Defendant Michael Ray Gleson is a federal prisoner in the custody of the

Federal Bureau of Prisons. On November 6, 2020, Glesen, through appointed

counsel, filed a motion for compassionate release. (See Mot. for Compassionate

Release, ECF No. 75.) The Court held a video hearing on Glesen’s motion on March

23, 2021. (See Notice of Hearing, ECF No. 82.)

      For the reasons explained on the record during the hearing, Glesen’s motion

is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: April 13, 2021


                                       1
Case 2:15-cr-20145-MFL-APP ECF No. 87, PageID.1621 Filed 04/13/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 13, 2021, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
